Appleton, O. J.
This is an action on the case for obstructing a sewer or drain on the defendant’s premises.
The drain has existed for thirteen years. The plaintiff has *522owned his house and lot for about five years. He shows no right to the use of the defendant’s drain, by deed or prescription.
The defendant “ may prevent surface water from coming upon his land, whether flowing thereon from a highway or any adjoining land,” remarks Peters, J., in Morrison v. Bucksport & Bangor Railroad, 67 Maine, 353. So he may erect structures thereon regardless of its effect upon surface water or how much others may be affected by it. Bates v. Smith, 100 Mass. 181.
The evidence entirely fails to show a watercourse where the drain is; and if there had been one there, this suit is not for its disturbance.

Plaintiff nonsuit.

Walton, Barrows, Danforth, Peters and Libbev, JJ., con curred.